Order, Supreme Court, New York County (Charles E. Ramos, J.), entered October 18, 2004, which, to the extent appealed from, granted defendants-respondents’ motion to dismiss plaintiffs class action claims, unanimously affirmed, with costs.
Plaintiff in this putative class action seeks statutory damages and injunctive relief for violations of the Telephone Consumer Protection Act (47 USC § 227). The motion court correctly dismissed the class action allegations and associated claims for class action relief since there is no statutory authorization for class recovery under the Telephone Consumer Protection Act (see CPLR 901 [b]; Rudgayzer & Graft v Cape Canaveral Tour & Travel, Inc., 22 AD3d 148 [2005]; Ganci v Cape Canaveral Tour & Travel, Inc., 21 AD3d 399 [2005]; Weber v Rainbow Software, Inc., 21 AD3d 411 [2005]; Bonime v Discount Funding Assoc., Inc., 21 AD3d 393 [2005]). Concur—Tom, J.P., Mazzarelli, Friedman, Catterson and McGuire, JJ.